Citation Nr: 9914521	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  92-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent 
disabling for a left leg disability, described as residuals 
of a fracture of the left tibia and fibula, with knee pain, 
and left extremity peripheral neuropathy.

2. Entitlement to an evaluation greater than 10 percent 
disabling for a right ankle disability.

3.  Entitlement to a compensable evaluation for psychogenic 
incontinence, claimed as a bladder and kidney disorder.
 
4. Entitlement to a compensable evaluation for periodontitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
September 1990. 

This matter comes to the Board of Veterans' Appeals (the 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO) which, 
among other actions, granted service connection and assigned 
separate 10 percent evaluations for SP fracture of the left 
tibia and fibula, with scars and left knee pain; and for a 
left ankle disorder.  In addition the RO granted service 
connection and assigned a noncompensable evaluation each for 
a right ankle disability; psychogenic incontinence; and 
periodontitis.

The appellant appealed the ratings and in February 1996, the 
10 percent evaluation for the left leg disability was 
increased to 20 percent.  In December 1996, the RO granted a 
10 percent disability rating for the left knee; as such, the 
Board notes that the left knee and ankle disorders are not 
before the Board at this time.  In addition, in March 1997, 
the noncompensable rating for a right ankle disorder was 
increased to 10 percent disabling.

On a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, 
the issues before the Board include entitlement to a rating 
in excess of 20 percent for left leg disability; entitlement 
to a rating in excess of 10 percent for a right ankle 
disability; and compensable evaluations for psychogenic 
incontinence, and periodontitis.

The Board remanded this case for further development in 
November 1996.

The additional development having been completed the claims 
are returned to the Board for adjudication.  The claim for a 
compensable rating for psychogenic incontinence, will be 
discussed in the Remand section.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran is also service connected for several fractures, 
joint disorders, skin tags, back pain, hemorrhoids, with both 
compensable and non-compensable ratings assigned.  He may 
also be pursuing other claims, but any such issues have not 
been fully developed for appellate review, and are not before 
the Board at this time. Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained.

2. The appellant's left leg and right ankle disabilities are 
currently manifested by subjective complaints of pain, 
weakness, stiffness, swelling, heat, redness, instability, 
fatigue, and lack of endurance.  

3.  With regard to the left leg, objective clinical evidence 
revealed very little evidence of painful motion or edema and 
no effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  There are 
a healed surgical scar, palpable irregularities of the shin, 
mild sensory loss over the shin area and a 1/2 inch shortening 
of the leg compensated by shoe lifts.

4.  With regard to the right ankle, objective clinical 
evidence revealed no significant abnormal clinical findings 
and no more than moderate limitation of motion.  

5. The appellant's service-connected periodonitis is not a 
compensable disability for VA compensation purposes.

6. There are no extraordinary factors resulting from the 
service connected left leg disability, right ankle 
disability, or periodonitis disorder productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
a left leg disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.102, 3.321, Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, 4.124a, Diagnostic Codes (DC) 5262-8722 (1998). 

2. The criteria for an evaluation in excess of 10 percent for 
a right ankle disability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DC 5299-5271 (1998).

3. The criteria for a compensable evaluation for periodonitis 
have not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.97, DC 9999-9913. (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's assertions, as to these issues, constitute 
well-grounded claims within the meaning of 38 U.S.C.A. § 
5107(a), requiring the VA to fulfill the statutory duty to 
assist the veteran in developing all facts relevant to the 
claims.  A claim that a service-connected disorder has become 
more severe is well grounded where the claimant asserts that 
a higher rating is justified due to increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to comply with the duty to assist and that the 
evidentiary record is sufficient in scope and in depth for a 
fair, impartial, and fully informed appellate decision.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.102 (1998); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  In this case, the veteran has appealed 
the disability ratings assigned in an original rating 
decision.  The United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (hereinafter, "the Court") recently held that 
there is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate statement of the case.  Id. at 126 
and 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The RO has 
addressed the issues as entitlement to increased ratings.  
The Board is continuing the issues as entitlement to 
increased ratings.  The appellant is not prejudiced by this 
characterization of the issues, and the law and regulations 
governing the evaluation of the disabilities is the same 
regardless of the phrasing of the issues.  In reaching the 
determinations, the Board has considered all the evidence of 
record at the time of the initial rating decision in 1991 and 
since that time and has considered whether or not staged 
ratings should be assigned.  The Board concludes that the 
conditions have not significantly changed and uniform ratings 
are appropriate in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998). Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).

Applicable regulations provide that, when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization of  
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Current VA regulations provide that if the scheduler rating 
criteria are inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment of average earning 
capacity if there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

Review of the service medical record reveals that the veteran 
was treated on numerous occasions in service for several 
injuries and disorders including: a compound fracture of the 
left leg; right ankle sprain; bladder/kidney disorder; 
periodontitis; as well as several other disabilities.

Left leg disability

In a February 1991 VA examination, the veteran reported 
fractures to his left leg during a parachuting accident.  He 
received a compound open fracture of his tibia and fibula.  
According to the veteran, corrective surgery resulted in a 1/4 
inch shortening of the left leg.  In addition, a blood vessel 
in his lower left leg was rerouted during the procedures 
causing some vascular difficulties.  The veteran had pain on 
exercise or with cold weather.  He wore corrective shoe pads, 
and complcined of daily pain for which he took Bufferin. 

The examiner noted multiple scars, and some bony 
abnormalities over the left lower leg.  Dorsalis pedis pulse 
was difficult to palpate, but the posterior tibial pulse was 
4/4.  He had good capillary refill of the left lower leg.  X-
rays indicated healed united fractures of the mid tibial and 
fibular shafts with minor residual deformity.  No evidence of 
osteomyelitis was found.  

By rating action in June 1991 service connection for status 
post (SP) fracture of the left tibia and fibula with scars 
and left knee pain was granted with a 10 percent rating 
assigned.

At an RO hearing in December 1991, the veteran testified that 
the major problems with his left leg disorder were arthritis, 
limitation of motion, and loss of sensation across the front 
of the leg, and that his left leg was shorter than the right 
by 1/4 inch.  He believed that the nerve was cut and damaged 
during the surgery to repair the compound fractured tibia and 
fibula.
 
A Board decision in February 1993 remanded the claim for 
further development.

In March 1994 a VA orthopedic examiner noted a satisfactory 
gait pattern, with a slight short leg limp on the left.  The 
left leg measured 1/2 inch shorter than the right.  There was 
no instability of either knee, although the veteran 
complained of pain during the Lachman testing.  There were 
well healed scars along the medial and lateral aspect of the 
left lower leg, and bony prominence of the tibia at the 
junction of the mid and distal 1/3 representing the fracture 
site.  The diagnosis was SP left tibula-fibula fracture, 
history of multiple surgical procedures resulting in a 1/2 inch 
shortening of the leg.  

In a neurological examination, the veteran reported 
undergoing a fasciotomy and repair of the tibial and fibular 
fractures caused in the parachuting accident.  During this 
procedure it was noted that he had an" iatrogenic laceration 
of the anterior branch of the superficial peroneal nerve."  
Subsequently, he had had some sensory loss over the medial 
aspect of the left lower shin.

The motor examination was essentially 5/5, and revealed 
normal bulk and tone.  There was diminished pinprick and 
temperature sensation in the left lower extremity over the 
anterior aspect of the shin extending down to the anterior 
aspect of the foot.  Reflexes were grade 2.  The impression 
was probable left lower extremity neuropathy secondary to 
previous trauma.  The examiner commented that the veteran's 
history and physical exam were not classically consistent 
with a superficial peroneal nerve injury.  The sensory loss 
appeared to be somewhat more extensive than for a classic 
superficial peroneal nerve distribution.  According to the 
examiner, the veteran may have had a superficial peroneal 
nerve involvement, as well as involvement of other cutaneous 
nerves such as the lateral cutaneous nerve of the calf.  A 
nerve velocity test was recommended.

By rating action in February 1996, an increased rating from 
10 percent to 20 percent was granted for SP fracture of the 
left tibia and fibula with scars, left knee pain and 
peripheral neuropathy.

A clinical note from a private orthopedic clinic dated in 
August 1996 noted that the veteran had a 1 cm. shortening of 
his left leg and that the pelvic obliquity balanced well with 
shoe lifts.  Neurological examination of the left leg was 
negative.

A Board decision in November 1996 remanded the claims for 
further development including gathering a VA examination to 
include a nerve conduction velocity test.

In January 1997, and May 1998 VA examinations, the results 
were essentially the same as the March 1994 VA examination.  
In January 1997 the neurologist specifically noted no 
abnormality to strength testing in the lower left extremity 
and the nerve distribution.  There was a sensory deficit in 
the distribution of the superficial peroneal nerve that could 
have occurred during surgery.  Some of the other complaints 
such as weakness in the iliopsoas could be accounted for by 
the leg length discrepancy.  The left lower extremity did not 
show evidence of muscle wasting or atrophy although the bony 
stricture showed a large callus formation, and there was 
evidence of extensive left leg surgery.  The examiner noted 
that a nerve conduction test was attempted in March 1994, but 
could not be tolerated by the veteran.  The diagnosis was 
traumatic injury to the left superficial peroneal nerve.  The 
clinical examination did not support a peripheral neuropathy 
as the right lower extremity appeared normal.  The findings 
were explained by an injury to the left superficial peroneal 
nerve, related to the fractures incurred in the left lower 
extremities. 

An orthopedic examiner in May 1998 noted a 20 cm. surgical 
scar, medial and lateral aspect of the left leg with palpable 
irregularities of the shin.  There was very little evidence 
of painful motion or edema and no effusion, instability, 
weakness, tenderness, redness, heat, or abnormal movement or 
guarding of movement shown.  The veteran walked with a 
definite deliberate limp using no appliance.  Ankle 
dorsiflexion was to 20 degrees, and plantar flexion was to 44 
degrees.  The impression was a moderate lack of motion.

VA outpatient treatment records from 1991 to 1997 pertain to 
treatment for the veteran's low back and knee disabilities.  
A report dated in April 1994 reflects that he was scheduled 
for nerve velocity testing, but it was not done because the 
veteran was unable to tolerate the procedure.  Shoe lifts 
were supplied him in March 1997.

The veteran's left leg impairment is rated under 38 C.F.R. 
§ 4.71a, DC 5262, Impairment of the tibia and fibula, and 
38 C.F.R. § 4.124a, DC 8722, Neuralgia of the superficial 
peroneal nerve, as follows:

Under DC 5262:

Nonunion of, with loose motion, requiring braces warrants a 
40 percent disability rating; 

Malunion of, with marked knee or ankle disability warrants a 
30 percent disability rating; with moderate knee or ankle 
disability, a 20 percent disability rating; with slight knee 
or ankle disability,  a 10 percent disability rating. 

Under DC 8722;

Complete paralysis, neuritis, or neuralgia of the superficial 
peroneal nerve  warrants a 30 percent disability rating;

Incomplete: Severe warrants a 20 percent disability rating; 
Moderate, a 10 percent disability rating; Mild, a 
noncompensable disability rating. 

The Board has also considered DCs 5256, 5260, 5261, 5270, and 
5271 for evaluating the left leg impairment. However, they 
are not applicable as they relate to the separately rated 
left knee, and left ankle disorders.  Accordingly, an 
increased evaluation under these codes is not warranted. 

It is clear from the medical evidence that the appellant has 
very little or no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement, or guarding of movement shown.  The 
veteran walks with some limp but it appears that his slight 
leg length shortening is adequately compensated by shoe 
lifts.  There is no malunion shown, and as noted above, the 
knee and ankle are separately rated.  With regard to the 
peripheral nerve damage, no significant weakness, atrophy or 
functional impairment is shown.  The only impairment 
demonstrated is sensory impairment.  Under 38 C.F.R. § 4.124a 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The Board 
concludes that the degree of nerve impairment in this case is 
mild.  Further, given the lack of functional impairment, 
including the little evidence of painful motion noted on the 
May 1998 examination, the Board concludes that a rating in 
excess of 20 percent is not warranted under DCs 5262 and 
8722, even considering the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

The Board notes that in the November 1996 remand, the 
instructions for neurological examination included that if 
indicated, nerve conduction velocity testing should be 
accomplished.  At that time the April 1994 report indicating 
the veteran's inability to tolerate the procedure was not 
before the Board.  The examiner in January 1997 noted the 
previous attempt and apparently decided that such testing was 
not attainable given the previous attempt.  Further, the 
nature of the neuropathy is not dispositive of the issue here 
because the RO has conceded service connection for peripheral 
neuropathy.  Because the Board remand directed only that the 
testing be done if indicated, the undersigned concludes that 
the case need not be remanded for such testing. 

In reaching the foregoing determination, the Board has 
considered the history of the veteran's left leg disability, 
as well as the current clinical manifestations, and the 
effect on the veteran's earning capacity and his ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Functional 
impairment which can be attributed to pain or weakness has 
also been considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, 8 Vet. App. at 206, but in this case the overall 
degree of disability, considering the orthopedic and 
neurologic aspects of the disability, is no more than 
moderate.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.

Furthermore, the Board finds no evidence in the record that 
the schedular criteria are inadequate to evaluate the 
veteran's disability.  The record does not demonstrate that 
the veteran's left leg disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  The Board finds no error in the RO's failure to 
refer the claim to the Director, Compensation and Pension 
Service, or the Undersecretary for Benefits for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321 (1998).


Right ankle disorder

The Board notes that the RO has rated the appellant's right 
ankle disability under Diagnostic Code 5299-5271, Ankle, 
limitation of motion of, as follows: 

Marked limitation of motion of the ankle warrants a 20 
percent evaluation.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation. 38 C.F.R. § 4.71a, DC 5271 (1996).

Appellant's ankle disability could also be evaluated under DC 
5270, Ankle, ankylosis of.  The Board however notes that the 
recent clinical findings did not disclose that the appellant 
had ankylosis of the right ankle.  As such, DC 5270 is not 
for application in evaluating the right ankle pathology. 

In February 1991 a VA examiner noted no swelling or erythema.  
The right ankle had a full range of motion and x-rays 
revealed minor joint space narrowing of the tibiotalor joint 
with normal alignment.  No significant abnormality of the 
right ankle was noted.

By rating action in June 1991 service connection for status 
post (SP) right ankle sprain was granted, with a non-
compensable rating assigned.

In a hearing at the RO in December 1991, the veteran 
testified to limitation of motion of the right ankle with 
snaps and pops when he turned it in or out.  He also 
sometimes lost his footing.  The weather affected his right 
ankle.

The Board remanded the claim in February 1993, and November 
1996 for further development.

In a January 1997 VA examination, the veteran reported that 
he had had trouble with his right ankle since his serious 
left leg injury resulting in a 1/2 inch shortening of his left 
leg.  If he walked over 1/2 mile he had pain and swelling on 
occasion.  The examiner noted no visual objective findings.  
There was no swelling, or deformity.  The range of motion of 
the right ankle was plantar flexion of 48 degrees; and, 
dorsiflexion of 2(0?) degrees.  The diagnosis was an old 
fracture of the right ankle with residual loss of motion and 
recurrent pain on walking.  The range of motion disability 
was considered less than moderate.

By rating action in March 1997, a compensable rating of 10 
percent was awarded for SP right ankle sprain.

In a VA orthopedic examination in May 1998, the examiner 
noted motion of the right ankle of plantar flexion, 44 
degrees; and, dorsiflexion of 20 degrees.  The examiner 
remarked that there was a moderate lack of motion.

There is no current medical evidence of redness, heat, 
subluxation or dislocation of the right ankle. Further, the 
appellant demonstrated right plantar flexion of 44 degrees 
(45 degrees is considered the normal anatomical position), he 
also demonstrated no limitation of motion of the right ankle 
dorsiflexion.  See 38 C.F.R. § 4.71, Plate II.  However, the 
examiner on the most recent examination characterized a 
moderate limitation of motion, so the Board concludes that, 
overall, the appellant has limitation of right ankle motion, 
which more closely approximates moderate limitation of 
motion, or less.  Taking into consideration the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, such gait impairment, 
limited motion and chronic pain warrants a finding of 
moderate impairment, but of no more.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1996).  Therefore, the Board can find 
no basis under Diagnostic Code 5271 to grant the appellant a 
higher than 10 percent evaluation.

The Board also finds that there is no basis for assigning a 
higher rating on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b) (1998) as the evidence concerning the right 
ankle disability does not present such an unusual disability 
picture, with such related factors as marked interference 
with employment or of frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular standards. As noted by the RO, the appellant has 
not been hospitalized for his right ankle disability and he 
has not offered any objective evidence of time away from work 
based on the need to seek medical treatment for his ankle, 
nor has he produced any documentation of time lost from work 
due to the right ankle disability.  The Board finds no error 
in the RO's failure to refer the claim to the Director, 
Compensation and Pension Service, or the Undersecretary for 
Benefits for consideration of an extraschedular rating.  
38 C.F.R. § 3.321 (1998).

Periodontitis 

Service dental records reveal a long history of treatment for 
periodonitis, including gum surgery, and counseling about 
oral hygiene.  

In June 1991, the RO granted service connection for 
periodontal disease, assigning, by analogy, a noncompensable 
evaluation under 38 C.F.R. § 4.150, DC 9999-9913.  38 C.F.R. 
§ 4.20.

The veteran at a hearing at the RO in December 1991, 
testified that the problem with his teeth and gums was 
primarily bleeding and his teeth were loose.  He lost one 
tooth so far, and the bleeding occurred on a daily basis. 

A Board decision in February 1993 remanded the claim for 
further development including a VA oral surgery examination.

In a March 1994 VA dental examination, the veteran was found 
to be missing teeth number 1, 2, 19, 31, and 32.  Tooth 16 
was impacted.  He had poor oral hygiene with heavy 
subgingival calculous.  He was very sensitive to probing and 
it was difficult to examine him.  There was generalized 
severe bone loss present.  The diagnosis was generalized 
advanced chronic adult periodontitis, AAP case type IV.

A Board decision in November 1996 remanded the claim for due 
process, as the veteran's periodonitis was rated pursuant to 
38 C.F.R. § § 4.149, 4.150, DC 9913.  That code was amended 
as of January 1994, and the veteran had not yet been advised 
of the new applicable regulations.  

 "Periodontal disease" is not specifically listed in the 
rating schedule.  In this case, the RO rated periodontitis 
analogously to 38 C.F.R. § 4.150, DC 9913 (loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity).

The Board notes that 38 C.F.R. § 4.150, DC 9913 applies only 
to "bone loss due to trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling." 

Nevertheless, based on the June 1991 RO determination, the RO 
found that the veteran's loss of teeth was the direct result 
of his service-connected periodontal disease.  As such, the 
Board finds that the DC 9913, is the appropriate code to 
evaluate the veteran's claim. 

Prior to February 17, 1994, the rating schedule provided that 
dental conditions such as periodontal disease were to be 
rated as noncompensable.  Loss of teeth due to loss of 
substance of the body of the maxilla or mandible were rated 
as noncompensable when there was loss of half of the 
masticatory surface, as long as the masticatory surface could 
be restored by a suitable prosthesis.  A 10 percent rating 
was provided when the lost masticatory surface could not be 
restored by a suitable prosthesis, half of the masticatory 
surface was lost, and the veteran was missing all upper or 
lower anterior teeth, where the median line was the point of 
division of the lost teeth.  Such a rating contemplated loss 
of the body of the bone only to trauma or disease such as 
osteomyelitis. It did not contemplate loss of the alveolar 
process through natural resorption.  38 C.F.R. § 4.150, DC 
9913 (1993).

The rating schedule was changed effective February 17, 1994.  
See 59 Fed. Reg. 2529- 2530 (1994).  It now provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and they 
may be considered service connected solely for the purposes 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ "17.120 or 17.123 of this chapter" (sic).  38 C.F.R. § 
4.149 (1998).  The revised rating schedule also provides that 
loss of teeth due to loss of substance of body of the maxilla 
or mandible, without loss of continuity, will be rated as 
noncompensable when the loss of masticatory service can be 
restored by a suitable prosthesis.  A 10 percent rating is 
permitted when the lost masticatory surface cannot be 
restored by suitable prosthesis and all upper anterior teeth, 
all lower anterior teeth, or all upper and lower teeth on one 
side.  As indicated above, such a rating applies only to bone 
loss through trauma or disease such as osteomyelitis, and not 
to loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  38 
C.F.R. § 4.150, DC 9913 (1998).

The Board has considered the veteran's claim under both the 
old rating criteria (in effect during the June 1991 rating 
action) and the new rating criteria in effect at this time.  
See Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Neither 
regulation appears to be more favorable to the veteran's 
claim and, consequently the new rating has been considered in 
greater detail.

In order to find the veteran entitled to a 10 percent 
disability evaluation the Board is required to find all upper 
anterior teeth missing, all lower anterior teeth missing, or 
all upper and lower teeth on one side missing.  More 
importantly, the Board would have to find that the lost teeth 
could not be restored by a suitable prosthesis. 38 C.F.R. § 
4.150, DC 9913 (1998).  The most recent VA examination found 
only teeth 1, 2, 19, 31, and 32 to be missing.  Under either 
the old or new criteria, it is clear that the service-
connected periodontal disease is properly rated as 
noncompensable.  Under the rating criteria before or since 
February 17, 1994, when missing teeth can be replaced by a 
suitable prosthesis, a noncompensable evaluation is to be 
assigned.  The new criteria clarifies what was already 
provided (with some ambiguity) in the old rating criteria, 
that periodontal disease is to be rated as noncompensable.

The Board has reviewed the schedule of rating for dental and 
oral conditions, 38 C.F.R. § 4.150, and finds no basis for an 
award of a compensable evaluation.  Accordingly, the 
preponderance of the evidence is against the claim for a 
compensable rating for periodontal disease.  Thus, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating, in excess of 20 percent, 
for a left leg disorder is denied.

Entitlement to an increased rating, in excess of 10 percent, 
for a right ankle disorder is denied.

Entitlement to a compensable rating for periodontal disease 
is denied.


REMAND

Psychogenic incontinence
 
By rating action in June 1991, service connection for 
psychogenic incontinence was granted with a non-compensable 
rating assigned under 38 C.F.R. 4.132, DC 9508, psychological 
factors affecting genitourinary condition.

Effective November 7, 1996, the VA criteria for evaluating 
psychiatric pathology was revised, and DC 9508 was deleted.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996); 38 C.F.R. 
§§ 4.125-4.130 (1996).  As the instant issue includes the 
question of the proper current rating assigned, review 
consistent with the new criteria is indicated for the period 
after which it became effective.  The Board has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998).  This duty to assist involves 
obtaining relevant medical reports, opinions, evaluations and 
contemporaneous and comprehensive examinations where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990). 

The record presents a procedural complication that must be 
addressed prior to final disposition.  While the veteran was 
provided with the appropriate diagnostic code for rating his 
service-connected mental disorder in 1991, classified as 
psychogenic incontinence, when the rating schedule was 
revised in 1996, he was never provided with the new rating 
criteria.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas  v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
veteran's service- connected psychogenic incontinence 
disorder must be evaluated under both the old and the new 
rating criteria to determine which version is most favorable 
to the veteran.

The Board notes that the most recent VA examination in May 
1998 resulted in the conclusion that the veteran has a 
psychogenic bladder of undetermined etiology.  The Board 
finds that a psychiatric examination and opinion with regard 
to the evaluation of the veteran's psychogenic disorder is 
required.  The Board also notes that the report of the 
genitourinary examination in May 1998 contains negative 
answers to many questions concerning subjective complaints.  
However, because the questions are not known, a full picture 
of the veteran's condition is not reflected.  Another 
examination is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following development.

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his 
psychogenic incontinence disorder, if 
any, not already associated with the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran, to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The appellant should be scheduled for 
VA psychiatric and genitourinary 
examinations.  The claims folder, to 
include a copy of the new psychiatric 
rating criteria, effective November 7, 
1996, and records obtained pursuant to 
the above, should be reviewed by the 
examiners.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail. The 
examiners are requested to express an 
opinion as to the following questions:

(a) Does the disability service connected 
by the RO in June 1991, and classified as 
"psychogenic incontinence" still exist, 
and if so, what would be the current 
diagnostic classification of the 
disability under the Diagnostic and 
Statistical Manual, Fourth Edition?

(b) Is the veteran's incontinence 
disorder productive of any identifiable 
symptomatology? A complete rationale for 
any opinion expressed must be provided. 
If any opinion cannot be provided without 
resort to speculation, it should be so 
noted.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If it does not include fully detailed 
descriptions of pathology and all 
indicated test reports, special studies 
or adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).
 
4.  The RO should determine whether a 
change is warranted in the evaluation of 
the service connected psychogenic 
incontinence.  Consideration should be 
given to the change in the psychiatric 
criteria effective in November 1996.  The 
RO should provide the claimant with the 
current schedular criteria for rating 
mental disorders for an appropriate 
current diagnostic classification."  To 
the extent the benefits sought are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holdings, and should provide 
notice of the change in legal criteria to 
which reference is made above.  
Thereafter, the appellant and his 
representative shall be provided time to 
respond to the document.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
 

